DISSENT:
THE HONORABLE TODD BAUGH
DISSENTS. He voted to remove the no parole for 17 year eligibility and he would sentence him to the same as originally imposed, however, the defendant would not be eligible for parole until age 62 years old. The reason he would make this amendment, is given all the circumstances of this case, the amendment would make it more in line with other cases of a similar nature statewide. Also Judge Olson states in his letter to the Sentence Review Board that he believes the parole eligibility decision should be left up to the Sentence Review Board.
The Sentence Review Board wishes to thank Stephen Roberts, Attorney from Bozeman, for representing the defendant in this matter. The Board also wishes to thank Martin Lambert for appearing on behalf of the State of Montana.